DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered. 
Claim Status
An amendment, filed 4/29/2022, is acknowledged. Claims 1; claim 10 is newly added.  No new matter is added.  Claims 1-2 and 7-10 are currently pending, claim 9 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (US 2014/0109723)(previously cited) in view of Kondoh (US 5824923)(previously cited) and Takayama (US 2003/0099853).
With respect to Claims 1 and 10, the claims are each drawn to a “sintered friction material,” however, the bulk of the claims are respectively drawn to the composition of a green compact used to form the sintered material.  Thus, the specifics of the green compact represent product-by-process limitations.  According to MPEP § 2113,
 "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Here, one of ordinary skill in the art would recognize that the green compact, upon sintering to form the claimed sintered material, would generally retain the same composition from an element-by-element basis; however, the recited compounds and individual elements may transform during sintering, for example, by decomposing, moving in or out of alloys, or forming new compounds.  Therefore, within the product-by-process limitations, individually claimed components and their respective structures are not deemed to be required by the claimed sintered materials, for example, “W particles and Mo particles” (Claim 1) requires the recited mass% of W and/or Mo but does not require them in the form of particles in the sintered material.
With respect to Claims 1 and 10, Ishimoto teaches a sintered friction material for a high-speed railway that is suitable for brake lining, the material produced by mixing Fe powder and various additives with Cu powder, and compacting and sintering them, resulting in a material comprising a Cu matrix, and thus teaches a “sintered friction material for railway vehicles that is a sintered material of a green compact” and “Cu, which forms a matrix of the sintered friction material.” ([0034, 0051, 0061]).
Ishimoto teaches a material with compositional ranges, in mass%, and a specific embodiment as detailed below ([0025], [0047], [0058]; Table 1).

Instant Claims
Ishimoto
Cu
50.0 – 75.0 (claims 1, 10)
50 or more ([0025])
Graphite
5.0 – 15.0 (claims 1, 10)
5 – 15 ([0025])
SiO2 (silica), magnesia, zircon, zirconia, mullite, silicon nitride*
1.5 – 15.0 (claims 1, 10)
0.5 – 10.0
([0058])
W, Mo*
3-30 (claims 1, 10)
-
Ferrochromium, ferrotungsten, ferromolybdenum, stainless steel*
2-20 (claims 1, 10)
-
MoS2
0 – 3.0
(claims 7-8)
0.3 – 7.0 ([0025])
Fe
0 – 20.0 (claims 7-8)
7.5 ~ 63 ([0047])

*one or more selected from
Thus, Ishimoto teaches compositional ranges overlapping, the same as, or falling within each of the instantly claimed ranges of Cu, graphite, and silica. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Ishimoto is silent as to the addition of “one or more selected from the group consisting of W and Mo contained in the form of particles: 3.0 to 30.0%” and “one or more selected from the group consisting of ferrochromium, ferrotungsten, ferromolybdenum, and stainless steel: 2.0 to 20.0%.”
Kondoh teaches a sintered friction material comprising a copper alloy base and hard particles, where the hard particles in a content amount within the range of 10 to 30 wt. % (Abstract). Kondoh teaches that the hard particles are uniformly dispersed in the matrix of the original copper alloy powder, and that the hard particles can be selected from the group consisting of FeMo, FeCr, FeTi, FeW, and FeB (col. 6, ln. 50-57). Kondoh further teaches that the hard particles suppress generation of agglutination or agglomeration with a counterpart when friction sliding at room or high temperature, improve seizure resistance and serve to improve the coefficient of friction (col. 3, ln. 16-19, 43-45; col. 5, ln. 1-4). One having ordinary skill in the art would be motivated to modify the sintered friction material of Kondoh to add hard particles, like the iron series intermetallics, to the copper based sintered friction material in order to maximize the suppression of agglomeration and the improvement of the coefficient of friction. 
It would have been obvious to one having ordinary skill in the art to modify the copper-based sintered friction material of Ishimoto, to add particles of iron series intermetallics, in particular FeMo and/or FeW, as taught by Kondoh, in order to maximize the suppression of agglomeration and the improvement of the coefficient of friction because by adding in the iron intermetallics into the sintered friction material, the iron intermetallics will be in direct contact with the opposing surface and in that way suppress the generation of agglutination or agglomeration with a counterpart when friction sliding at room or high temperature, improve the seizure resistance and serve to improve the coefficient of friction.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a content of ferrotungsten or ferromolybdenum from the portion of the overlapping ranges.  MPEP § 2144.05.
Finally, Takayama teaches a sintered material comprising a Cu base material, dispersed hard particles such as oxides, carbides, nitrides and/or carbonitrides, and may further comprise 0.5-5.0 mass% of metal particles and/or alloy particles such as W and Mo which cause phase separation relative to Cu, dispersed in the material to reduce the crystal particle diameter of the copper base material and contributes to a material with improved seizure resistance. (para. 28-32, 42).
It would have been obvious to one of ordinary skill in the art to modify the sintered friction material of Ishimoto in view of Kondoh to include up to 5 mass% of W and/or Mo metal particles (and thus non-ferrous with respect to claim 10), as taught by Takayama, to reduce the grain size of the copper matrix material and obtain a material with improved seizure resistance.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a content of Mo and/or W from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to claim 2, the claim as-recited constitutes a “product-by-process” claim. See MPEP 2113.  In the instant case, the claimed sintering temperature is not described or would be understood to impart any specific and additional structure beyond what is already recited in claim 1. As such, the claim is considered to be met because Ishimoto teaches a sintered product.
Moreover, it is noted that Ishimoto discloses wherein the sintering temperature is equal to or higher than 1000 °C which touches the claimed range “a temperature ranging from 800 to 1000°C” (para. 33)(See MPEP 2144.05 (I)). 
With respect to claims 7-8, Ishimoto teaches a sintered friction material comprising contents of molybdenum disulfide and Fe, overlapping the instantly claimed ranges, and specific examples, such as Ex. 8 (Table 1) with contents falling within the claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, filed 4/29/2022, with respect to the rejection(s) of claim(s) 1-2 and 7-8 under 35 U.S.C. 103 over Ishimoto in view of Kondoh have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, claim 1 now requires that one or more of “W particles and Mo particles.” While the claim is interpreted, as detailed above, not to require a final sintered material comprising W and/or Mo in the specific structure of particles, the claims require W and/or Mo particles in addition to, for example, Fe-W and/or Fe-Mo and therefore, upon sintering, would result in a structure comprising a structure distinct from one comprising only Fe-W and/or Fe-Mo in the green compact.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishimoto in view of Kondoh and Takayama, as detailed above.
Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735